Case 2:06-cv-15086-AJT-RSW ECF No. 352 filed 06/19/20       PageID.6069    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 ARTHUR BELL,

                   Petitioner,                      Case Number: 2:06-15086
                                                    Honorable Arthur J. Tarnow
 v.

 CAROL HOWES,

                   Respondent.
                                          /

      ORDER DENYING PETITIONER’S MOTION FOR IMMEDIATE
        TEMPORARY RELEASE FROM CUSTODY (ECF NO. 351)

       Petitioner Arthur Bell filed a habeas petition under 28 U.S.C. § 2254 in

 November 2006. The Court granted a conditional writ of habeas corpus. Bell v.

 Howes, 757 F. Supp. 2d 720 (E.D. Mich. 2010). The Sixth Circuit Corut of

 Appeals reversed and remanded to allow the Court to address Bell’s remaining

 claims. Bell v. Howes, 703 F.3d 848 (6th Cir. 2012). Bell v. Howes, 2014 WL

 255886 (E.D. Mich. Jan. 23, 2014). The Sixth Circuit Court of Appeals affirmed

 the denial of habeas relief. Bell v. Howes, 701 F. App’x 408 (6th Cir. 2017). Now

 before the Court is Bell’s Motion for Immediate Temporary Relief from Custody.

 (ECF No. 351.)

       Bell’s motion concerns the COVID-19 pandemic. Bell seeks immediate,

 temporary release from the Muskegon Correctional Facility. He claims that he
Case 2:06-cv-15086-AJT-RSW ECF No. 352 filed 06/19/20          PageID.6070     Page 2 of 3




 suffers from diabetes, placing him at increased risk of serious complications or

 death should he contract the virus. Bell also argues that his substantial claim of

 actual innocence supports his release and seeks to expand the record to support this

 claim.

          Bell’s request for release based upon COVID-19 is unrelated to the claims

 raised in his habeas corpus petition and, therefore, not properly filed in this

 presently closed case. See, e.g., Smith v. Zuercher, No. 7:08-cv-229, 2009 WL

 499112, *4, n.2 (E.D. Ky. Feb. 27, 2009) (petitioner not permitted to “piggy-back”

 separate, unrelated claims onto habeas petition). To the extent Bell seeks relief

 under 28 U.S.C. § 2241 or 42 U.S.C. § 1983, he must proceed in a new, separate

 action.

          Bell’s claim of actual innocence challenges the fact of his confinement. Bell

 already filed a habeas corpus petition challenging his convictions and the petition

 was denied on the merits. He may not file a successive petition without prior

 authorization from the Sixth Circuit Court of Appeals. See 28 U.S.C. §

 2244(b)(3)(A). Ordinarily, the Court would transfer this motion to the Court of

 Appeals. See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (holding that a district

 court should transfer a successive petition filed without authorization to the Court

 of Appeals). The Court need not do so here because, in May 2020, Bell filed a

 motion for authorization to file a successive habeas petition in the Court of
                                            2
Case 2:06-cv-15086-AJT-RSW ECF No. 352 filed 06/19/20     PageID.6071    Page 3 of 3




 Appeals based upon the same actual innocence claim raised in this motion. See In

 re: Arthur Bell, No. 20-1487. The motion remains pending in the Sixth Circuit.

       Accordingly, the Petitioner’s Motion for Immediate Temporary Release

 from Custody (ECF No. 351) is DENIED WITHOUT PREJUDICE.

       SO ORDERED.

                                      s/Arthur J. Tarnow
                                      ARTHUR J. TARNOW
                                      UNITED STATES DISTRICT JUDGE
 Dated: June 19, 2020




                                         3
